Hr.. Justice Waterman delivered the opinion oe the Court. Application is made in this cause to continue, pending the appeal, an injunction granted by the Circuit Court upon the filing of a bill by appellants, which injunction restrained appellees from constructing or keeping a livery stable in a certain alleged residence neighborhood of the city of Chicago. The defendants answered, denying that they were erecting a building to be used for a livery stable, alleging that the structure was designed to be used for a carriage repository and boarding stable. It is urged that the building is being constructed in violation of an ordinance of said city. Courts of equity do not interfere to enforce by injunction the observance of city ordinances, prohibiting the erection of buildings not nuisances per se. President and Trustees v. Moore, 34 Wis. 34; Mayor v. Thorne, 7 Paige, 281; Village of St. Johns v. McFarlan, 33 Mich. 72. Courts may and often do restrain the creation of nuisances, but it can not be known in advance that this stable will be a nuisance. Many private stables are kept in the best residence neighborhoods. If this contemplated stable shall be kept so as to be a nuisance, a court of equity may then interfere. The Circuit Court having, upon motion, dissolved the injunction granted upon the filing of the bill, upon a cross-bill filed by the defendants, enjoined the complainants in said original bill from prosecuting any other suit or suits for the purpose of hindering or delaying the defendants thereto in the erection of said building, and from interfering with its construction; from this injunction no appeal appears to have been taken. The application to continue the injunction granted upon the filing of the original bill is denied.